Title: From James Madison to William S. Cardell, 19 January 1821
From: Madison, James
To: Cardell, William S.


                
                    Sir
                    Montpr. Jany 19. 1821
                
                I have recd your letter of the 12th. inclosing a copy of your Circular one, on the subject of the “American Academy of Language & Belles Lettres.” It informs me at the same time that the Society has been pleased to put [me] on the list of its honorary members.
                I request Sir, that they may be assured of the respectful impressions with which I receive this mark of distinction.
                Having heretofore made known my good wishes for the Institution now developed under the above title, I have only to renew my tender of

them; and to express the confidence inspired by the names enlisted in the cause, that the Academy will be the means as well of illustrating the present advance, as of extending the future improvement of useful & ornamental literature in our Country.
            